Citation Nr: 1821681	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-26 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

3. Entitlement to service connection for cervical spine disability.

4. Entitlement to service connection for lumbar spine disability.

5. Entitlement to service connection for an acquired psychological disorder, to include depression and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his granddaughter


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to October 1979 and active reserve service from March 1980 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2009, February 2010, December 2010, and August 2011 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). The Board previously remanded this matter in August 2017 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned. A copy of the transcript is of record.

In its August 2017 decision, the Board noted the Veteran had an outstanding claim for entitlement to service connection for a respiratory condition. The RO issued an October 2013 rating decision, and the RO continued to develop the claim based on evidence associated with the claims file within one year of issuance of the rating decision. Thus, the rating decision never became final. See C.F.R. § 3.156(b) (2017). The record shows that the RO still has not issued a Statement of the Case adjudicating the issue on appeal. As such, the Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate actions. See C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. A skin condition is not related to his active service, did not manifest during active service, and is not etiologically related to service.

2. The Veteran's bilateral carpal tunnel syndrome (CTS) is not related to his active service, did not manifest during active service, and is not etiologically related to service. 

3. A cervical spine disability is not related to his active service and did not manifest during active service or within one year of active service.

4. A lumbar spine disability is not related to his active service and did not manifest during active service or within one year of active service.

5. An acquired psychological disorder, to include depression and PTSD, is not related to his active service, did not manifest during active service or within one year of active service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a skin condition have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

2. The criteria for entitlement to service connection for bilateral carpal tunnel syndrome (CTS) have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

3. The criteria for entitlement to service connection for a cervical spine disability have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

4. The criteria for entitlement to service connection for a lumbar spine disability have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

5. The criteria for entitlement to service connection for an acquired psychological disorder, to include depression and PTSD have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated September 2009, November 2009, November 2010, and June 2011. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available medical treatment and VA examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Only chronic diseases listed under 38 C.F.R. § 3.309(a) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102

a. Skin Condition

The Veteran asserts that his claimed skin rash is etiologically related to his active service. His service treatment records reflect one incident of groin rash reported in 1979. No further treatment or incidents of rash was reported in service, and the Veteran's September 1979 service separation examination did not mention any skin rash diagnosis or treatment. 

An October 2017 VA examination diagnosed a discoloration on the Veteran's chest with onset around 2013. The Veteran reported discoloration and itching on his chest and hands with onset in 2013 or 2014. The Veteran further reported he did not have similar symptoms while in service. The examiner opined the Veteran's skin condition was less likely than not incurred in or caused by active military service as the Veteran did not develop the symptoms until years after he got out of the service and his claimed skin condition was benign and common.

At his August 2016 board hearing the Veteran testified that he got a skin rash on his hands from poison ivy while on active duty, and the rash spread to his chest. At his July 2013 hearing before a decision review officer (DRO), the Veteran asserted that cleaning solution chemicals used in service caused a skin rash on his hands. 

Medical treatment records are silent concerning any rash on any part of the Veteran's body. 

The Board concedes that the Veteran has a current diagnosis of skin discoloration, but none of his treatment providers has provided an opinion that any such disability is related to military service. Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence linking the Veteran's skin condition to service. The Board has considered the statements of the Veteran asserting that his skin rash is related to his active service. However, the Board finds that the Veteran is not competent to render such an opinion. While he is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish a diagnosis or etiology of his skin rash, as that would require specialized knowledge or training, such as medical expertise, which he is not shown to have. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). There is a no mention in VA treatment records of a relationship between active service and the Veteran's skin condition or any other evidence of record to suggest an etiological relationship between the Veteran's service and his current skin rash. In this case, the Board finds the medical examiner's opinion is well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provides specific medical evidence for the opinions rendered. It is also not contradicted by any other medical evidence of record. The medical opinions thus warrant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In sum, the preponderance of evidence is against a finding that the Veteran has a skin condition with onset during or was caused by his active service. Hence, the appeal must be denied. Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.



b. Bilateral Carpal Tunnel Syndrome

The Veteran contends that his bilateral carpal tunnel syndrome is etiologically related to his active service. Service treatment records are silent concerning complaints, diagnosis, or treatment of carpal tunnel syndrome. The September 1979 service separation examination similarly does not reflect any complaint or diagnosis of CTS.

At his August 2016 board hearing, the Veteran testified that he first had pain which eventually turned into carpal tunnel syndrome while in basic training. He similarly testified that his treating physician opined the CTS symptoms were etiologically related to active service. No written opinion from his treating physician corroborating this contention is of record.

An October 2017 VA examination confirmed diagnosis of median nerve neuropathy due to carpal tunnel syndrome. The examiner noted mild intermittent pain, numbness, and parasthesias and/or dysesthesias in the bilateral upper extremities. The examiner opined that the Veteran's CTS was not caused by, incurred in, or otherwise related to service because the Veteran was first diagnosed with CTS in 2009. 

Medical treatment records confirm an October 2009 diagnosis of CTS, but do not contain any etiological opinions concerning the diagnosis. Social Security records similarly confirm CTS diagnosis without an etiological opinion. 

CTS was not shown during service, and there is no competent medical opinion linking carpal tunnel disability to service. There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's CTS and his active service. On this point, there is no evidence that the Veteran has expertise or training to determine the cause of his carpal tunnel disability. He is thus considered a layperson. Whether lay nexus evidence is competent evidence cannot be determined categorically. See Davidson v. Nicholson, 581 F.3d 1313, 1316   (Fed. Cir. 2009). Rather, such a determination depends on the facts of the case. See Layno, 6 Vet. App. 465. Overall, the Board finds that the October 2017 medical opinion is highly probative as the examiner gave a well-reasoned and thorough rationale for his opinion. See Nieves-Rodriguez, 22 Vet. App. 295. Additional causal evidence against the claim, and while not dispositive, is the lapse of so many years between service discharge in 1979 and the first documented diagnosis of CTS more than seventeen years later in 2009. Following service, there is no record of any medical treatment or statement suggesting the presence of any nerve problems in the Veteran's upper extremities until 2009. This multi-year gap after service provides highly probative evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Since the competent evidence of record fails to indicate that the Veteran had CTS during service or within a year of discharge from service, or that CTS has been etiologically related to service, service connection for CTS is not warranted.

c. Cervical and Lumbar Spine

The Veteran contends that his current cervical spine disability is related to his active service. Service treatment records reflect one incident of back injury reported in 1979. Specifically, service treatment records note the Veteran has a superficial scar on his back from a bullet wound received prior to service. The record notes the injury did not penetrate the skin of the Veteran's back. Otherwise records are silent concerning further incident, diagnosis, or treatment for cervical or lumbar spine disability.

At his July 2013 DRO hearing, the Veteran asserted he injured his back doing maneuvers across the road in Fort Benning, Georgia. He further asserted that he immediately sought treatment for his back injury, had continually been in treatment for his back, and continually experienced back injury symptoms since service. At his August 2016 board hearing, the Veteran asserted that strenuous exercises and heavy lifting required in basic training caused his cervical and lumbar disabilities.  

An October 2017 VA examination report reflects the Veteran claimed neck pain while lifting more than 15 pounds. The examiner found the claimed cervical spine condition was less likely than not related to the Veteran's active military service as the service treatment records were silent for cervical spine treatment, the Veteran's separation examination was silent concerning cervical spine treatment, and the Veteran admits he fell while rollerblading in November 2008 and injured his cervical spine. The examiner similarly opined the claimed lumbar spine condition was less likely than not related to active service as there was no lumbar pain recorded by the Veteran's service discharge examination, and service treatment records were silent as to any lumbar spine treatment or diagnosis.

Medical treatment records dated February 2009 reflect the Veteran underwent a cervical discectomy and fusion from C4 to C7. Notes from this procedure reflect the Veteran's reports of injuring his neck in November 2008 in a rollerblading accident. 

Social Security Administration (SSA) records reflect the Veteran's primary diagnosis is listed as "disorders of back (discogenic and degenerative)". The Veteran self-reported that the rollerblading incident which injured his cervical spine occurred in 1999. SSA records from the Veteran's treating orthopedic surgeon dated October 2008 reflects the Veteran first had onset of cervical and lumbar spine issues seventeen years after active service.     

There is no competent evidence of a nexus between the Veteran's cervical and lumbar spine disability and his active service. Consideration has been given to the Veteran's contentions that his cervical and lumbar spine conditions had its onset in service. As a lay person, he is competent to provide testimony or statements relating to symptoms he has personally experienced, such as neck pain. See Layno, 6 Vet. App. at 469. However, the length of time between active service and post-service treatment records relating to a spine disability weighs against his claim. See Maxon, 230 F.3d at 1333. Additionally, the Veteran is not competent to comment on the etiology of his cervical and lumbar spine disability. With no demonstrated specialized knowledge pertaining to the etiology of a musculoskeletal disorder, his opinion may not be afforded more than minimal probative value. See Jandreau, 492 F. 3d at 1377.

Alternatively, the Board affords the October 2017 VA medical opinion great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record. The VA examiner reviewed the claims folder, took the Veteran's medical history, and examined the Veteran before rendering the medical opinion that the Veteran's cervical and lumbar spine disability is less likely than related to service. As such, the Board finds the VA opinion to be the most probative evidence of record.

In sum, there is no competent or credible evidence of a cervical and/or lumbar spine disability in service and no competent evidence linking a cervical or lumbar spine disability to service. As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. Service connection for a cervical spine and lumbar spine disability must therefore be denied.

d. Acquired Psychological Disorder

Establishing service connection for an acquired psychological disorder, to include depression and PTSD, specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f). 

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV). The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125 (a). 79 Fed. Reg. 45093. The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board. Id.  

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, section 3.304(f) sets forth circumstances that are exceptions to this rule and allow a claimant's lay testimony, alone, to establish the occurrence of the alleged stressor.

In the first circumstance, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor 38 C.F.R. § 3.304(f)(1). 

In the second circumstance, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. § 3.304(f)(2).

In the third circumstance, if a stressor claimed by a veteran is related to his "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. § 3.304(f)(3). For purposes of this relaxed evidentiary standard set forth in this subsection, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.  

In the fourth circumstance, if the evidence establishes the Veteran was a 
prisoner-of-war (POW) under the provisions of section 3.1(y) of the regulations, and the claimed stressor is related to that POW experience, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. § 3.304(f)(4). 

If one of the above exceptions does not apply, then the veteran's statements alone will not be sufficient to establish an in-service stressor, but must be corroborated by credible supporting evidence. Dizoglio v. Brown, 9 Vet. App. 163 166 (1996). The available evidentiary sources for corroboration of a claimed stressor are not limited to service records (as required prior to the adoption of 38 C.F.R. § 3.304 (f)), but may also include other sources of evidence. Corroboration of every detail of the stressor is not required. Pentecost v. Principi, 16 Vet. App. 124, 128 (2002). Moreover, a veteran's actual presence during the stressor event need not be specifically corroborated if the evidence shows that he was assigned to and stationed with a unit that was present when a reported event that has otherwise been verified occurred; such evidence strongly suggests actual exposure to the stressor event. Id. In general, with the exception of stressors based on personal assault, "after-the-fact medical nexus evidence," such as a VA examiner's finding that a claimant's PTSD was caused by the alleged in-service stressor, cannot by itself serve as credible supporting evidence of the claimed in-service stressor.

In this case, the Veteran does not assert, and there is no evidence otherwise showing, that he engaged in combat with the enemy or was a prisoner of war. See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality"). Further, service treatment and personnel records do not reflect any complaints or treatment for psychiatric problems during service.

At his July 2013 DRO hearing, the Veteran described having nightmares about firing tracer bullets while in training and of weapons backfiring. He also testified that he had symptoms of depression and anxiety to include feelings of stress, isolation, and hypervigilance. At his August 2016 board hearing, he testified that his PTSD and depression symptoms were caused by an incident in 1981 which involved a motorcycle backfiring. He further testified that the backfiring sound made him believe he was under attack. 

An October 2017 VA examination report reflects the examiner did not find the Veteran met the criteria for a diagnosis of PTSD. The examiner diagnosed unspecified depressive diagnosis with anxious distress. The Veteran reported that onset of his depression began after military service with the challenge of his medical conditions and death of his family members. The examiner noted that record evidence was negative for mental health conditions during military service or proximate to service. As a result of his findings, the examiner opined the Veteran's depression was less likely than not associated with his military service. 

A private physician's letter dated August 2016 states that the Veteran "has a complicated history and suffers from depression and from PTSD, both of which may be related to his time in the military". The physician gives no further rationale or explanation for her opinion.

The Board finds that service connection for an acquired psychological disorder, to include depression and PTSD, cannot be granted. Here, the Veteran submitted statements alleging that firing weapons while in basic training caused symptoms of PTSD and depression. The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, the Veteran has not specified a verified stressor, and the October 2017 VA examiner opined he did not meet the criteria for PTSD. While the Veteran has submitted a statement from a private physician giving a positive nexus opinion, the statement is conclusory and without rationale or explanation. Accordingly, the Board affords this statement no probative value. Excluding the private physician statement, none of the Veteran's attending physicians have concluded that his reported symptoms were related to his claimed incident in service. The October 2017 VA examiner's negative nexus opinion is well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provides specific medical evidence for the opinions rendered. Thus, the Board affords it probative weight. Accordingly, the Veteran's psychiatric condition cannot be attributed to his active deployment. 

The medical evidence of record reflects that the Veteran has had a positive PTSD screenings and diagnosis by a private physician. The Board acknowledges the positive PTSD screenings and subsequent VA treatment records indicating that the Veteran has a history of PTSD. However, these medical records do not include any other information regarding the Veteran's PTSD diagnosis, to include identifying what stressor caused it. Thus, even assuming arguendo that the Veteran's medical records document a diagnosis of PTSD, there is no credible supporting evidence that any claimed in-service stressor actually occurred, nor is there medical evidence of a link between the Veteran's current symptomatology and any in-service stressor. Accordingly, service connection for PTSD must be denied. C.F.R. § 3.304 (f).

In addition to PTSD, as detailed above the Veteran has been diagnosed with depression. The Board has considered whether service connection is warranted for this condition as well; however the evidence of record does not demonstrate a causal link between that diagnosis and the Veteran's military service. The Veteran's service treatment records are silent for complaints or treatment of any psychiatric symptoms, and there is no medical opinion linking the Veteran's current depression to active military service. Therefore, the Board must deny entitlement to service connection for an acquired psychiatric disorder. 

Although the Veteran has stated that he has an acquired psychological disorder that is related to his military service, the Board finds that his contentions in this regard are not competent. While he is competent to report psychiatric symptoms and their onset, he is not competent to report whether those particular psychiatric symptoms amount to a psychiatric disability. See Washington, 19 Vet. App. 362, 368. Such a differentiation is not capable of lay observation, such as the presence of varicose veins or ringing in the ears; medical expertise is required, as it is a complex psychiatric determination. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Accordingly, as the Veteran's assertions are not competent to establish that a current acquired psychiatric disorder had its onset in service, they are likewise of no probative value in supporting such a conclusion.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin condition is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS) is denied.

Entitlement to service connection for cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for an acquired psychological disorder, to include depression and post-traumatic stress disorder (PTSD) is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


